Case 16-23827-CMB   Doc 89   Filed 07/26/19 Entered 07/26/19 09:39:00   Desc Main
                             Document     Page 1 of 1




                                                                 FILED
                                                                 7/26/19 9:37 am
                                                                 CLERK
                                                                 U.S. BANKRUPTCY
                                                                 COURT - WDPA
